Citation Nr: 0714051	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  02-11 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1969, including service in Vietnam from June 1968 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefit 
sought on appeal.    

In an October 2005 decision, the Board denied the veteran's 
claim for service connection for PTSD.  The veteran 
subsequently appealed the October 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2006, while this case was pending at the Court, VA's 
Office of General Counsel and appellant's representative 
filed a Joint Motion requesting that the Court vacate the 
Board's October 2005 decision.  That same month, the Court 
issued an Order vacating the October 2005 Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claim.

The Board notes that the RO denied that claim partly on the 
basis that the evidence was insufficient to confirm that he 
engaged in combat, and did not show that the veteran's 
claimed stressors were verified.  The Board subsequently 
denied the claim on the same basis of unconfirmed stressors 
and on the basis that there was no competent evidence linking 
the currently diagnosed PTSD to service or any verified 
inservice stressor.

The veteran's service personnel records do not demonstrate 
unambiguously that the veteran engaged in combat.  As such, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by other official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).  Furthermore, the Board notes that the Court has 
held that a diagnosis of PTSD, related to service, based on 
an examination which relied upon an unverified history, is 
inadequate. Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. 
App. 70, 77 (1994).  

The Court has also held that corroboration of every detail 
with respect to claimed stressors is not required.  Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  In this case, the 
veteran has submitted an account of one or more episodes in 
which he was involved, which also involved the death of 
fellow servicemen.  He included the names of the servicemen 
who were killed during a firefight at which he was present.  

In January 2001, the veteran provided a statement regarding 
the most important stressor claimed to be associated with his 
claimed PTSD.  He stated that while in Vietnam, one night his 
unit moved out to do guard duty about 35 miles from the DMZ.  
The next night at about 2 am, he was going off guard duty 
when shots were fired and his sergeant was killed and many 
others were wounded.  The veteran had to identify a body that 
was missing dog tags.  

Later in an April 2003 statement, the veteran further 
described the set of incidents, noting that one night at 2 
am, shots were fired from every direction; some were killed 
and wounded; and he was very terrified.  This was reportedly 
in November 1968.  The veteran named some of the men who were 
killed, including Specialist Four (SP4) Terry W. Clifton and 
Sergeant Albert Contreras, of the 101st Division; and SP4 
William Murray with the 82nd Abn. Div. 3rd Bde, who was killed 
a few days before.  
 
The veteran stated that his unit (505th Infantry 3d Bd 82nd 
Airborne Division) was fighting alongside the 101st Division.  
The veteran has provided some internet published material 
indicating that after the Tet Offensive in February 1968, his 
unit fought alongside the 101st in Operation CARENTAN I.  The 
Brigade conducted combat operations for 22 months, fighting 
along Highway 1, the Song Bo River, Hue and Saigon.

The veteran has testified that the events described above 
involving a firefight occurred in November or December 1968, 
and that he participated in fire fights even though he had a 
military occupational specialty (MOS) of cook. 

In a November 2004 reply to a request for pertinent 
information, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) provided confirmation of the deaths 
of the following: (1) Specialist Four (SP4) William J. 
Murray, Jr., who died of wounds during a non-hostile incident 
on November 18, 1968 in the Gia Dinh Province, Vietnam; (2) 
Sergeant (SGT) Albert Contreros, Jr., and (3) SP4 Terry W. 
Clifton, who both were killed in action on November 20, 1968 
as a result of small arms fire in Thua Thien Province, 
Vietnam.  Murray was assigned to an element of the 82nd Abn 
Division; and the latter two were both assigned to an element 
of the 101st Abn Division.

Corroboration of every detail with respect to claimed 
stressors is not required.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  The Board is satisfied that sufficient 
confirmation has been made of the incident described by the 
veteran in which he was involved in a firefight in the middle 
of the night, which involved the death of the two soldiers 
Sergeant (SGT) Albert Contreros, Jr., and (3) SP4 Terry W. 
Clifton.  As described by the veteran, USASCRUR has confirmed 
that both were killed in action on November 20, 1968.

A diagnosis of PTSD has been made.  Because at least one of 
the claimed stressors is considered verified, a medical 
opinion is necessary to address whether a diagnosis of PTSD 
is linked to that verified stressor.  The veteran was 
afforded a VA evaluation for psychiatric disabilities in 
August 2003.  During that examination, the veteran reported 
stressors associated with the firefight which he experienced 
while in Vietnam.  At the conclusion of that examination, the 
examiner diagnosed PTSD.  Although the veteran reported 
stressors which he experienced while in Vietnam, the examiner 
did not link the diagnosis of PTSD to a specified stressor. 

Therefore, an examination should be conducted to determine 
the nature and etiology of any psychiatric disability 
including PTSD.  If a diagnosis of PTSD is made during the 
examination, an opinion should be obtained as to whether 
there is a link between that diagnosis and any verified 
stressor(s).

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran a VA 
examination that should be performed by a 
psychiatrist in order to determine the 
nature and severity of any psychiatric 
illness, to include PTSD.  The claims 
folder and a copy of this Remand must to 
be made available to and reviewed by the 
examiner in conjunction with the 
examination; and the examiner should 
acknowledge such review in the examination 
report.  All necessary tests should be 
conducted, and the examiner must rule in 
or exclude a diagnosis of PTSD. The RO is 
to inform the examiner of the stressors 
designated as verified, and that only the 
verified stressor(s) may be used as a 
basis for a diagnosis of PTSD.  

The examiner should be informed that the 
verified stressors are associated with an 
episode in November 1968 in which the 
veteran's unit came under attack in the 
middle of the night; with a resulting 
firefight in which at least two (named) 
soldiers were killed in action.  The 
veteran was present during that incident.
 
If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether one or more stressors 
found to be established by the record was 
sufficient to produce the post-traumatic 
stress disorder, and whether there is a 
link between the current symptomatology 
and one or more verified inservice 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.

2.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the claim currently in 
appellate status, to include consideration 
of 38 U.S.C.A. § 1154(b) (West 2002) if 
appropriate.

3.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with a Supplemental Statement 
of the Case, to include all pertinent law 
and regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


